COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION

Cause number:               01-13-00487-CV
Style:                      Cynthia Goodie
                            v Madison Barnwell partnership Mr. Robert Barnwell, Wanda Barnwell and Cathy Ulmer
                  *
Date motion filed :         May 21, 2014
Type of motion:             Extension of time to file appellant’s brief
Party filing motion:        Appellant
Document to be filed:       Appellant’s Brief

If motion to extend time:
         Original Due Date:                             April 7, 2014
         Number of previous extensions granted:         2       Current Due Date: May 30, 2014
         Date Requested:                                Unspecified date in September/October 2014

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)

          Appellant has filed a motion requesting that we extend the time for filing her appellant’s brief to a date in
          either September or October 2014. Appellant’s motion is denied. Appellant is ordered to file her brief by
          no later than July 1, 2014. If appellant’s brief is not filed by July 1, 2014, this appeal will be dismissed
          for want of prosecution. See TEX. R. APP. P. 42.3(b).


Judge's signature: /s/Jane Bland
                   Acting individually           Acting for the Court

Panel consists of _____________________________________________

Date: May 22, 2014